NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

           THOMAS HEATON SPITTERS,
               Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-1078
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:17-cv-00950-EJD, Senior Judge Edward
J. Damich.
                ______________________

              Decided: February 8, 2018
               ______________________

   THOMAS HEATON SPITTERS, Santa Clara, CA, pro se.

    MICHAEL D. SNYDER, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
ELIZABETH M. HOSFORD.
                ______________________

 Before O’MALLEY, REYNA, and HUGHES, Circuit Judges.
2                                  SPITTERS   v. UNITED STATES



PER CURIAM.
     Appellant Thomas H. Spitters appeals an order from
the U.S. Court of Federal Claims dismissing his complaint
for lack of jurisdiction. See Order of Dismissal, Spitters v.
United States, No. 17-950 (Fed. Cl. Sept. 7, 2017), ECF
No. 9 (“Dismissal Order”). The Court of Federal Claims
found it lacked jurisdiction over Spitters’s complaint
because his claims “all sound in tort,” and therefore fell
outside the scope of the Tucker Act, 28 U.S.C.
§ 1491(a)(1). Dismissal Order, slip op. at 1. We affirm.
                       BACKGROUND
    On July 5, 2017, Spitters filed a lawsuit against the
government in the Court of Federal Claims, charging the
government with “invasion of privacy, laying in wait
(pursuant to a plan), deliberate misrepresentation and
deceit, acts of violence, (suspicion of) attempted capital
crime against petitioner by respondent, [and] conspiracy.”
J.A. 1–2. On July 17, 2017, he filed a memorandum
providing additional information regarding his complaint,
characterizing his complaint as asserting causes of action
for “theft,” “larceny,” certain penal code violations, and
other crimes. [J.A. 3–7]
     On September 7, 2017, the Court of Federal Claims
issued an order of dismissal, holding that Spitters’s
claims “all sound in tort.” Dismissal Order, slip op. at 1.
The court explained that, “[p]ursuant to the Tucker Act,
the Court of Federal Claims does not have jurisdiction
over claims sounding in tort.” Id. (citing 28 U.S.C.
§ 1491(a)(1); Brown v. United States, 105 F.3d 621, 623
(Fed. Cir. 1997)). The court entered final judgment on the
same day, stating that “plaintiff’s complaint is dismissed
for lack of jurisdiction.” J.A. 9.
    Spitters thereafter filed a letter reasserting his claims
and requesting that the court “re-examine the order of
dismissal . . . .” J.A. 10. The Court of Federal Claims
SPITTERS   v. UNITED STATES                                  3



construed this letter as a motion for reconsideration,
which it denied. J.A. 11. Spitters appealed. We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(3).
                         DISCUSSION
    The sole question presented on appeal is whether the
Court of Federal Claims correctly concluded that it does
not have subject-matter jurisdiction over Spitters’s com-
plaint. “In a given case, whether Tucker Act jurisdiction
exists is a question of law that we review without defer-
ence to the decision of the trial court.” Metz v. United
States, 466 F.3d 991, 995 (Fed. Cir. 2006) (citation omit-
ted). As the petitioner below, Spitters “bears the burden
of proving that the Court of Federal Claims possessed
jurisdiction over his complaint.” Sanders v. United States,
252 F.3d 1329, 1333 (Fed. Cir. 2001) (citing Rocovich v.
United States, 933 F.2d 991, 993 (Fed. Cir. 1991)).
     Because “[t]he Court of Federal Claims is a court of
limited jurisdiction,” it “lacks jurisdiction over tort actions
against the United States.” Brown, 105 F.3d at 623
(citing 28 U.S.C. § 1491(a); Keene Corp. v. United States,
508 U.S. 200, 214 (1993)). The Court of Federal Claims
likewise lacks jurisdiction to adjudicate claims brought
under federal or state criminal statutes. See Joshua v.
United States, 17 F.3d 378, 379 (Fed. Cir. 1994).
    The Court of Federal Claims properly dismissed Spit-
ters’s complaint for lack of subject-matter jurisdiction.
Each of the claims asserted by Spitters in his complaint
and July 17, 2017 memorandum sounds in tort, is based
upon violations of criminal laws, or is based upon viola-
tions of federal antitrust laws. See, e.g., Restatement
(Second) of Torts § 525 (1977) (fraudulent misrepresenta-
tion); id. §§ 876, 889 (conspiracy); id. § 103 (assault); id.
§ 652A (invasion of privacy); see also Marrese v. Am. Acad.
Orthopaedic Surgeons, 470 U.S. 373, 379–80 (1985) (fed-
eral antitrust claims are within the exclusive jurisdiction
of the federal district courts). The Court of Federal
4                                 SPITTERS   v. UNITED STATES



Claims lacks jurisdiction over any of these claims. It is of
no moment that the Court of Federal Claims did not pass
judgment on whether it can exercise jurisdiction over
Spitters’s criminal claims, as “[a]n appellate court may
affirm the [trial] court on a ground not selected by the
[trial] judge so long as the record fairly supports such an
alternative disposition of the issue.” Banner v. United
States, 238 F.3d 1348, 1355 (Fed. Cir. 2001) (internal
quotation marks and citations omitted). 1
                       CONCLUSION
   We have considered Spitters’s remaining arguments
and find them unpersuasive. Accordingly, the Order of
Dismissal of the U.S. Court of Federal Claims is
                       AFFIRMED
                          COSTS
    Each party shall bear its own costs.




    1    We have considered Spitters’s Request and Motion
to Proceed, filed December 26, 2017, in which he appears
to reiterate that each of his alleged causes of action
sounds in tort or is criminal in nature. See Req. and Mot.
to Proceed, No. 18-1078 (Fed. Cir. Dec. 26, 2017), ECF No.
13. Because no relief is requested in this document and
because the document confirms that Spitters’s claims are
of the type over which the Court of Federal Claims cannot
exercise jurisdiction, we deny his request as moot. On
February 5, 2018, Spitters filed a letter, which contains
information that is not part of the record below. See
Notice, No. 18-1078 (Fed. Cir. Feb. 5, 2018), ECF No.
17. As such, the court construes the letter as a motion to
supplement the record on appeal, which it denies pursu-
ant to Rule 10(a) of the Federal Rules of Appellate Proce-
dure.